Citation Nr: 0012241	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the face, feet, and left hand as secondary to Agent Orange 
(AO) exposure; temporomandibular joint syndrome; locking of 
the jaw; headaches; a respiratory disorder; a urinary tract 
infection; a cervical spine disorder; a bilateral shoulder 
disorder; and blurred vision.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.  

3.  Entitlement to an increased evaluation for fracture of 
the right mandible, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1970 and from October 1973 to February 1976.

The current appeal arises from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, in pertinent part, 
denied service connection for (1) jungle rot and a skin 
condition on the left hand as secondary to AO exposure; (2) 
temporomandibular joint syndrome; (3) locking jaw; (4) a neck 
disorder, a bilateral shoulder disorder; (5) a respiratory 
disorder; (6) a urinary tract infection; (7) headaches, and 
(8) blurred vision.  Additionally, the RO granted service 
connection for a right ear hearing loss and assigned a 
noncompensable evaluation, and granted a 10 percent 
disability evaluation for service-connected fracture of the 
right mandible effective November 13, 1997.  Finally, the RO 
denied a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(the Board) for appellate review.  

In June 1999 the RO determined that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for residuals of a broken nose, and 
deferred adjudication of the claim of service connection for 
post-traumatic stress disorder.  A notice of disagreement has 
not been received with the above determination.  Accordingly, 
the issues for appellate review are limited to those reported 
on the title page.

The Board further notes that the veteran specifically filed a 
notice of disagreement with the effective date of November 
13, 1997, assigned for the 10 percent evaluation for fracture 
of the right mandible.  This claim is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
skin disorder of the face, feet, and left hand; 
temporomandibular joint syndrome; locking of the jaw; 
headaches; a respiratory disorder; a urinary tract infection; 
a cervical spine disorder; a bilateral shoulder disorder; and 
blurred vision are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.

2.  Right ear hearing loss is manifested by an average pure 
tone threshold of 45 decibels with a discrimination ability 
of 88 percent.

3.  A fracture of the right mandible is manifested by 
temporomandibular articulation of 42 millimeters.

4.  The appellant is service-connected for tinnitus, 
currently evaluated as 10 percent disabling; a fracture of 
the right mandible, currently evaluated as 10 percent 
disabling; bilateral, healed chronic otitis media, currently 
evaluated as noncompensably disabling; and right ear hearing 
loss, currently evaluated as noncompensably disabling.  The 
combined evaluation is 20 percent.

5.  The veteran has two years of high school and two years of 
vocational training in  fire science and technology, 
occupational experience as a machine operator in a factory, 
and last worked in 1995.

6.  The service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience are not shown to so disabling as to 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The claims for service connection for a skin disorder of 
the face, feet, and left hand; temporomandibular joint 
syndrome; locking of the jaw; headaches; a respiratory 
disorder; a urinary tract infection; a cervical spine 
disorder; a bilateral shoulder disorder; and blurred vision 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased (compensable) evaluation 
for right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.85, 4.87, 
VII, Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. § 4.85, 4.86(a), 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999)., Diagnostic Code 6100 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a fracture of the right mandible have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.150, Diagnostic Code 9905 (1999).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in a January 1967 report 
of medical history, the appellant stated "yes" to ever 
having or having then a history of a head injury.  He 
reported that he sustained a head injury at age three but 
with no sequelae.  The examiner noted that the appellant had 
headaches as well which were not disabling.  

In June 1967 the appellant was seen with a productive cough 
and sore throat.  A diagnosis of upper respiratory infection 
was entered.  That same month he was seen again complaining 
of constant headaches.  The examiner stated that the 
appellant had rhonchi and wheezes in the right lower lobe.  
Chest x-rays taken at that time were "OK."  In July 1967 
the appellant reported recurrent headaches for the last 17 
years and that he had had a head injury at age three, when he 
had had multiple lacerations to his right skull.  He stated 
that the headaches were characterized by generalized pounding 
lasting minutes to hours, but that they had been more 
frequent since he had entered service.  The examiner entered 
a diagnosis of tension headaches.  The appellant underwent an 
electroencephalogram which was normal.  

In September 1967 the appellant was diagnosed with enuresis.  
The examiner noted that the appellant had had this problem 
since childhood.  The examiner stated that there was no lower 
urinary tract obstruction or irritation.  Examination of the 
genitalia and the rectum was normal.  An intravenous 
pyelogram taken at that time was normal.

In January 1968 the appellant was seen with acne on his face.  
The diagnosis was acne vulgaris, grade III.  In August 1968 
it was noted that the appellant had athlete's foot on his 
left foot.  In January 1969 the appellant reported chest pain 
and cough.  The examiner stated that the lungs were clear.  
The impression was upper respiratory infection, sinusitis.  A 
June 1969 treatment report revealed a diagnosis of upper 
respiratory infection.

In February 1970 and October 1972 reports of medical 
examination, clinical evaluations of the appellant's eyes, 
ophthalmoscopic, lungs, genitourinary system, upper 
extremities, feet, spine and other musculoskeletal system, 
and skin were normal.  The appellant's visual acuity was 
20/20 in each eye at the time of both examinations.  In a 
report of medical history completed by the appellant at those 
times, he denied any physical problems related to his skin, 
neck, shoulders, genitourinary system, blurred vision, or 
headaches. 



In November 1973 the appellant reported that he had a problem 
with dandruff.  He stated that he would get scales behind his 
ears as well.  The examiner stated that the appellant had 
crusty scales in the scalp along the hair line and a few 
scaly plaques behind the right ear.  The diagnosis was 
seborrheic dermatitis.

In February 1974, the appellant reported a problem with 
breathing.  The examiner stated that there was marked 
wheezing and rhonchi.  The impression was bronchitis.  In 
October 1974, the appellant reported pain in the right 
shoulder for four days.  The appellant had essentially full 
range of motion.  No diagnosis was entered.  He was seen that 
same month for the right shoulder pain.  The appellant denied 
any trauma; rather, he stated that it was a steady, dull 
ache.  Examination revealed full range of motion and no focal 
pain.  The impression was questionable, probable muscle 
sprain.  

In May 1975, the appellant reported cough and phlegm, 
headaches, aching muscles, rhinorrhea, and nausea.  The 
examiner noted that x-rays would be taken but entered a 
diagnosis of bronchitis.  He was diagnosed again with 
bronchitis in July 1975.  In an August 1975 report of medical 
examination, clinical evaluations of the appellant's eyes, 
ophthalmoscopic, lungs, genitourinary system, upper 
extremities, feet, spine and other musculoskeletal system, 
and skin were normal.  He had visual acuity of 20/25 in the 
right eye and 20/22 in the left eye.  

The appellant underwent a VA examination in November 1976.  
Examination of the skin was normal.  The VA examiner stated 
that the appellant had no symptoms when examining the head 
and face.  Examination of the eyes was negative.  The chest 
was reported to be normal, and the lungs were reported to be 
clear.  The genitourinary system was grossly normal.  
Examination of the musculoskeletal system was normal.  The VA 
examiner stated that besides deviated septum, the examination 
was normal.




The appellant underwent a VA examination in January 1998.  
The appellant reported that he had occasional pain in the 
right jaw about one to two times per year, which would last 
about one week.  His main complaint was that of pain, for 
which he took Anacin.  The appellant stated that his 
headaches had been occurring for over 15 years and possibly 
longer.  The appellant stated that he had undergone a work-up 
about 10 to 15 years prior, but that the final diagnosis was 
that of migraine headaches.  He reported headaches on a daily 
basis and taking Anacin for control of the pain.  The 
appellant reported that he had jungle rot involving his feet 
and left hand.

Physical examination revealed that the lungs were clear to 
auscultation and percussion.  The genitourinary system 
revealed normal male external genitalia, and no testicular 
masses or hernia.  There was no discharge from the penis.  
The VA examiner stated that examination of the extremities 
revealed no clubbing, cyanosis, or edema, but noted that both 
feet revealed onychomycosis of the nails, as well as 
desquamation of both soles and some dry, cracking of the 
right foot.  The left hand also had dry, thickened, cracked 
skin.  The relevant impressions were history of jaw fracture; 
Agent Orange exposure, possibly fungal infection of the lower 
extremities.

The appellant underwent a VA audiological evaluation in 
February 1998.  Pure tone thresholds, in decibels, of the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25

45

Speech audiometry revealed speech recognition ability of 
90 percent.  The examination report was silent as to a 
finding of bilateral otitis media. The left ear hearing 
acuity was reported as normal.

The appellant underwent a VA examination in February 1998.  
The appellant reported that he had been exposed to AO in 
service.  He stated that he had developed an eruption on his 
face following his exposure to AO, which had never resolved.  
He stated that the scaling on his feet and left hand began in 
Vietnam.  The VA examiner stated that the there was erythema 
and scaling of the scalp, glabella, the nose and the 
nasolabial creases, the cheeks, and the retroauricular areas.  
The left palm was noted to be quite dry and scaly, but 
without erythema or fissures.  There was marked erythema on 
both soles, extending to the lateral aspects of the feet.  
The VA examiner stated that the toenails were markedly 
thickened and dystrophic.  The diagnoses were seborrheic 
dermatitis of the scalp and face and tinea pedis and manum on 
both feet and left hand.  The VA examiner noted that these 
conditions were not related to Agent Orange exposure and that 
both were rather common cutaneous eruptions.

The appellant underwent a second VA examination related to 
his skin in March 1998.  The appellant reported that his skin 
disorder had worsened.  The VA examiner stated that the 
appellant had erythematous scaling patches on his scalp, 
forehead, and perianal creases and that there was a group of 
follicular erythematous pustules near the left antecubital 
area.  He further noted that the appellant had small 
erythematous capsules scattered on the trunk.  The diagnoses 
were dermographism, seborrheic dermatitis, and folliculitis, 
which the VA examiner stated were not related to the 
appellant's military service.

The appellant underwent a VA examination in November 1998.  
He reported jaw soreness and headaches.  As to his jaw 
soreness, he stated that his jaw popped and that his teeth 
did not line up properly.  The appellant opined that his 
improper dental bite had caused the veneers on his teeth to 
break down at the incisional edges.  The appellant reported 
occasional swelling on his right jaw.  He stated that he felt 
that the fracture to his mandible in service had caused his 
jaw not to work properly.  The appellant reported that he 
sustained gunshot wounds to his head and chest about two 
years prior.  The appellant stated that he was taking a 
variety of medications for his migraine headaches.



The VA examiner stated that the dental examination revealed 
that the appellant had a normal degree of mandibular motion 
and that there was no clinical evidence of mandibular 
displacement or malformation secondary to the fracture 
injury.  Maximum inter-incisal opening was to 42 millimeters 
(mm).  Lateral shifting to the left was 13 mm and 10 mm to 
the right.  Movement to the right caused pain in the right 
mandible area.  Protrusion was 3 mm at the midline.  
Palpation of the extraoral structures was negative for any 
temporomandibular disorder or any myofascial pain condition.  
Auscultation of the temporomandibular joint did not reveal 
the presence of any abnormal joint sounds.  The VA examiner 
stated that the appellant's periodontal health was fair to 
poor.

X-rays taken at that time revealed a well-healed area 
regarding the mandibular fracture.  The VA examiner stated 
that the x-rays showed apical abscess formation in the lower 
bicuspid region and in the lower left molar region.  He added 
that the lesion at the lower right bicuspid region appeared 
rather large and be a medically reasonable explanation for 
the episodic swelling that the appellant had reported.  The 
final diagnosis entered was residual fracture of the right 
mandible.

The appellant underwent a VA audiological evaluation in 
November 1998.  Pure tone thresholds, in decibels, of the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
40
50
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear.  The VA examiner stated that the 
appellant had a bilateral sensorineural hearing loss.  The 
left ear was not totally deaf.  The examination did not 
reveal any findings or a diagnosis of bilateral otitis media.  

The appellant underwent a VA examination in December 1998.  
The VA examiner noted that he had reviewed the medical record 
and past history in detail.  The appellant reported that he 
had had acne on his face prior to service and well as during 
his first period of active duty.  He stated that he had had a 
relapse of his acne in the past five years, which consisted 
of redness of his nose and the adjacent areas of both cheeks 
with occasional pustules in the involved skin.  The appellant 
further reported that he developed athlete's foot in service 
as well, involving both feet.  Years later, he stated that 
all his toenails became involved, as well as on his left 
hand.  He stated that he developed eruptions in his groin and 
medial proximal thigh.  The appellant opined that his 
exposure to Agent Orange may have contributed to his skin 
condition and migraine headaches.

Examination of the face revealed a faint erythema involving 
the nose and medial cheeks associated with a few healing 
papulopustular lesions.  The VA examiner stated that this 
condition was consistent with Rosacea, a chronic eruption 
that usually made its appearance after 40 years of age and 
added that it was not related to teen age or early adult age 
acne vulgaris.  Examination of the appellant's feet and left 
hand revealed findings consistent with dermatophytosis with 
all toenails having onychomycosis.  The VA examiner stated 
that this stage of involvement usually occurred after 40 
years of age.  In conclusion, the VA examiner stated that the 
appellant no longer had acne vulgaris and that the current 
rosacea was unrelated to the acne and any treatment that the 
appellant received for the acne.  The VA examiner stated that 
the chronic fungus infection on the appellant's feet and left 
palm was unrelated to the other skin problems.

Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (AO), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

Specifically, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.309(e) (1999).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a person is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.



When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (the Court) has 
held that if an appellant fails to submit a well grounded 
claim, VA is under no duty to assist the claimant in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Service Connection Analysis

After a careful review of the record, the Board finds that 
the appellant's claims for service connection for a skin 
disorder of the face, feet, and left hand as secondary to AO 
exposure; temporomandibular joint syndrome; locking of the 
jaw; headaches; a respiratory disorder; a urinary tract 
infection; a cervical spine disorder; a bilateral shoulder 
disorder; and blurred vision are not well grounded.  See 
Caluza, 7 Vet. App. 498.  The Board will substantiate its 
determination below.

As to the claim for service connection for skin disorder of 
the face, feet, and left hand as secondary to AO exposure, 
the Board finds that the appellant has not submitted 
competent evidence of a nexus between the post service 
diagnoses of seborrheic dermatitis, tinea pedis and manum, 
dermographism, and folliculitis and service.  See id.  The 
appellant is competent to allege that he had skin problems in 
service on his face and feet, which is substantiated by the 
service medical records.  The service medical record show 
that he was diagnosed with athlete's foot on the left foot, 
seborrheic dermatitis, and acne vulgaris in service.  
However, no medical professional has provided a nexus between 
the post service diagnoses of seborrheic dermatitis, tinea 
pedis and manum, dermographism, and folliculitis and service.

The Board is aware that the appellant was diagnosed with 
athlete's foot of the left foot and seborrheic dermatitis in 
service and has been diagnosed with such post service.  
However, the service medical records do not establish that 
such skin disorders were chronic.  After the diagnosis of 
athlete's foot of the left foot in August 1968 and the 
diagnosis of seborrheic dermatitis in November 1973, clinical 
evaluations of the appellant's skin were normal.  

Additionally, no medical professional has stated specifically 
that either skin disorder is chronic or that either is 
related to the inservice diagnoses to establish a nexus 
between the current diagnoses and service.  See 38 C.F.R. 
§ 3.303(b).  In fact, there is evidence to the contrary.  
When examined in March 1998, the VA examiner stated that the 
diagnosis of seborrheic dermatitis was not related to the 
appellant's military service.  Additionally, no medical 
professional has related any of the current skin diagnoses of 
to the symptomatology reported by the appellant.  See Savage, 
10 Vet. App. at 495.  Thus, the Board finds that the claim 
for service connection for a skin disorder of the face, feet, 
and left hand is not well grounded.  

As to the appellant's claim that his skin disorder of the 
face, feet, and left hand is a result of AO exposure, the 
appellant has brought forth current diagnoses of seborrheic 
dermatitis, tinea pedis and manum, dermographism, and 
folliculitis and service.  However, none of those diagnoses 
is among the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, that section is not applicable to the appellant's 
claim, and the diagnoses of seborrheic dermatitis, tinea 
pedis and manum, dermographism, and folliculitis may not be 
presumed to be due to AO exposure.  See McCartt, 12 Vet. App. 
at 168 (where the veteran has not developed a condition 
enumerated in 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e), 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza).

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the any of the diagnoses 
of seborrheic dermatitis, tinea pedis and manum, 
dermographism, and folliculitis is etiologically related to 
exposure to AO in service or is otherwise related to service, 
even though the disorder is not among those enumerated in 38 
C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, in this case, there is no evidence that any 
physician or other qualified health care professional has 
attributed the appellant's diagnoses of seborrheic 
dermatitis, tinea pedis and manum, dermographism, and 
folliculitis to AO exposure or otherwise to service.  


In fact, when examined in February 1998, the VA examiner 
entered diagnoses of seborrheic dermatitis and tinea pedis 
and manum and noted that these skin disorders were not 
related to AO exposure.  As already stated above, the 
appellant has not brought forth evidence of a nexus between 
the post service skin diagnoses and service, and the claim is 
not well grounded.  See Caluza, 7 Vet. App. 498.

As to the claims for service connection for temporomandibular 
joint syndrome; locking of the jaw; headaches; a respiratory 
disorder; a urinary tract infection; a cervical spine 
disorder; a bilateral shoulder disorder; and blurred vision, 
the appellant has not brought forth competent evidence of 
current disabilities.  

In November 1998 the VA examiner stated that there was no 
temporomandibular disorder.  The other examination reports 
are silent for clinical findings or diagnoses related to the 
temporomandibular joint, locking of the jaw, headaches, 
respiratory disorder, urinary tract infection, cervical 
spine,  shoulders, or blurred vision.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  

Because there is no evidence of current and competent 
diagnoses of temporomandibular joint syndrome; locking of the 
jaw; headaches; a respiratory disorder; a urinary tract 
infection; a cervical spine disorder; a bilateral shoulder 
disorder; and blurred vision, the Board must deny the claims 
as not well grounded.  Id.; see also Caluza, 7 Vet. App. at 
505.



The Board notes that in a VA Form 21-4138, Statement in 
Support of Claim, received in November 1997, the appellant 
claimed that a cervical spine disorder, headaches, blurred 
vision, and locking of the jaw were a result of his service-
connected fracture of the right mandible.  Even considering 
these claims under this different theory for service 
connection, the Board has determined that the claims for 
service connection for a cervical spine disorder, headaches, 
blurred vision, and locking of the jaw are not well grounded, 
as the appellant has not brought forth current diagnoses of 
such disabilities.  See Wallin, 11 Vet. App. at 512; See 
Brammer, 3 Vet. App. at 225.

Although the appellant has stated that he thinks that he has 
a skin disorder of the face, feet, and left hand; 
temporomandibular joint syndrome; locking of the jaw; 
headaches; a respiratory disorder; a urinary tract infection; 
a cervical spine disorder; a bilateral shoulder disorder; and 
blurred vision, related to service or a service-connected 
disability, he is a lay person, and his opinions are not 
competent.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494.  The appellant's unsupported opinions do not 
give rise to well-grounded claims.

The Board notes that although the appellant is seeking a 
claim for service connection for post-traumatic stress 
disorder based upon inservice combat stressors, he has not 
alleged that skin disorder of the face, feet, and left hand; 
temporomandibular joint syndrome; locking of the jaw; 
headaches; respiratory disorder; urinary tract infection; 
cervical spine disorder; bilateral shoulder disorder; and 
blurred vision arose under combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) (West 
1991) is not warranted.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  


This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in November 1998.  

Additionally, in a March 1999 letter, the RO asked that the 
appellant provide the names and addresses of treatment for 
all health providers for his claims for service connection.  
The appellant did not respond to the RO's request.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

Increased Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the claim for a compensable evaluation for right ear 
hearing loss, the appellant is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability evaluation.  In a claim for a 
greater original evaluation after an initial award of service 
connection, all of the evidence submitted in support of the 
appellant's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found; a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  



(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  


Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Increased Rating Analysis

Initially the Board finds that the appellant's claims for 
entitlement to an initial compensable evaluation for right 
ear hearing loss and an evaluation in excess of 10 percent 
for fracture of the right mandible are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected right ear hearing loss and fracture 
of the right mandible (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claims for higher evaluations are well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the appellant has been given the opportunity to 
submit additional evidence, and he has been afforded the 
benefit of contemporaneous, comprehensive VA examinations.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  As stated above, the 
appellant was asked in a March 1999 letter to provide the RO 
names and addresses of treating physicians for his hearing 
loss and fracture of the right mandible.  The appellant did 
not answer the RO's letter.  Thus, the Board finds that 
consideration of the claimant's appeal is accordingly proper 
at this time.

Right Ear Hearing Loss

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 10, 1999.  

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110.  However, here, the changes made were not 
substantive in regard to the facts in this case, and thus 
neither is more favorable to the appellant's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(1999).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear if not totally deaf will 
be assigned a Roman numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the February 1998 VA audiological evaluation, the 
appellant's pure tone threshold at 3000 Hertz was not 
recorded.  Thus, the Board finds that such audiological 
evaluation is not adequate for rating purposes.  However, the 
November 1998 VA audiological evaluation is adequate for 
rating purposes.  

There, the results revealed a numeric score of II in the 
right ear.  As stated above, when a veteran is service 
connected for hearing loss disability in one ear only, the 
non-service-connected ear if not totally deaf is assigned a 
numeric score of I.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  In such situation, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XL.  

The November 1998 audiological evaluation results revealed 
that the service-connected right ear hearing loss is 
productive of a noncompensable disability evaluation.  The 
nonservice-connected left ear is not totally deaf.  38 C.F.R. 
Part 4, Diagnostic Code 6100 (1999).

Although the appellant has asserted that his loss of hearing 
in the right ear is worse than the initial assignment of a 
noncompensable evaluation, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that a compensable evaluation is warranted.  The 
results of the November 1998 audiological evaluation does not 
warrant an evaluation in excess of 0 percent.  Therefore, an 
evaluation in excess of 0 percent for right ear hearing loss 
is not warranted.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. 
App. at 349.

Fracture of the right mandible

Under Diagnostic Code 9905, limited range of motion of 
temporomandibular articulation is assigned a 10 percent 
evaluation for inter-incisal range limited to 31 to 40 
millimeters; a 20 percent evaluation for inter-incisal range 
limited to 21 to 30 millimeters; a 30 percent evaluation for 
an 11 to 20 millimeters limitation; and, a 40 percent 
evaluation if inter-incisal range is limited to 0 to 10 
millimeters.  38 C.F.R. Part 4, Diagnostic Code 9905 (1999).  
An evaluation of 10 percent is warranted when the range of 
lateral excursion is 0 to 4 millimeters.  Id.

The Board notes that Diagnostic Codes 9903 and 9904 are not 
for application, since the VA examiner, in the November 1998 
examination report, stated that there was no clinical 
evidence of nonunion or malunion of the mandible.  See 
38 C.F.R. Part 4, Diagnostic Codes 9903, 9904 (1999).

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation.  In the November 1998 examination 
report, the VA examiner stated that the maximum inter-incisal 
opening was to 42 mm, which falls within the 10 percent 
evaluation under Diagnostic Code 9905.  See 38 C.F.R. Part 4, 
Diagnostic Code 9905.  The Board notes that the range of the 
lateral excursion would not assist the appellant in an 
evaluation in excess of 10 percent, as the maximum evaluation 
is 10 percent for a range of between 0 and 4 millimeters.  
See id.  The appellant's range of lateral excursion is 13 mm 
to the left and 10 mm to the right.

An evaluation in excess of 10 percent is not warranted.  The 
appellant's inter-incisal range has not been reported to be 
any less than 42 millimeters.  A 20 percent evaluation would 
necessitate a 21-to-30-millimeter range, which has clearly 
not been shown.  The evidence has established that the 
appellant has painful motion, which has been reported by a VA 
examiner, and is contemplated in the 10 percent evaluation.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant 
has reported pain in his right mandible, which has been 
substantiated by a medical professional.  In the November 
1998 examination report, the VA examiner stated that movement 
of the appellant's mandible to the right caused pain.  

The VA examiner also stated that the appellant had a normal 
degree of mandibular motion and that there was no clinical 
evidence of mandibular displacement or malformation secondary 
to the fracture injury.  The appellant's allegation with pain 
has been general, as opposed to specific.

Therefore, the evidence has established that the appellant 
has less movement than normal and pain.  No examiner has made 
specific findings as to weakened movement, excessive 
fatigability, or incoordination of movement during an 
examination.  See 38 C.F.R. §§ 4.40, 4.45.  The Board finds 
that an evaluation in excess of 10 percent based upon 
application of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  
The 10 percent evaluation currently assigned contemplates the 
inter-incisal opening to 42 mm and the pain that the fracture 
to the right mandible has caused.  The VA examiner's findings 
in the November 1998 examination report are indicative of no 
more than mild functional impairment, and thus the 
appellant's fracture of the right mandible is no more than 
10 percent disabling.

The appellant is competent to report his symptoms and state 
that the fracture of the right mandible has caused him pain.  
To the extent that he stated that his disability was worse 
than the initially-assigned noncompensable evaluation, he was 
correct, and the RO granted a 10 percent evaluation.  
However, to the extent that he asserts that an evaluation in 
excess of 10 percent is warranted, the medical findings do 
not support his assertion.  

The clinical findings in the November 1998 examination report 
are indicative of no more than a 10 percent evaluation for 
fracture of the right mandible.  The Board attaches greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 10 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).





TDIU Criteria

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (1999).

In Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993), the 
Court held that in a claim for a TDIU, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  

Under 38 C.F.R. § 4.16(b) (1999), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.  
See id.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  

An unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).  

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore, 1 
Vet. App. at 358.

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).


In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  See id.

The Board notes that the schedular criteria for evaluating 
impairment of auditory acuity were changed effective June 10, 
1999.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran applies unless otherwise indicated.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the appellant's 
tinnitus must be considered under both the previous and the 
amended rating criteria to determine which version is more 
favorable to his service-connected disability.

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  
Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.

Under the previous criteria effective prior to June 10, 1999, 
chronic, suppurative otitis media during the continuance of 
the suppurative process warranted a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6200 (1999).  
The 10 percent assigned under Diagnostic Code 6200 was to be 
combined with ratings for loss of hearing.  See id. at Note.  
Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for chronic suppurative otitis 
media during suppuration or with aural polyps.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Otitis media is to be rated 
separately from hearing loss.  See id. at Note.

When the Rating Schedule does not provide a 0 percent 
evaluation for a Diagnostic Code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

TDIU Analysis

Initially, the Board finds that the appellant's claim of 
entitlement to a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy, 1 Vet. App. 78.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking a total 
rating.  Proscelle, 2 Vet. App. 629.  The appellant's 
assertions concerning the severity of his service-connected 
disabilities for the purpose of obtaining a TDIU (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for a TDIU is well 
grounded.  King, 5 Vet. App. 19.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin, 1 Vet. App. 419; White, 1 Vet. 
App. 519.  




In order to evaluate the appellant's claim under the 
objective standard, the Board has to evaluate the service-
connected disabilities under the VA Schedule for Rating 
Disabilities.  The Board will address each service-connected 
disability separately.

The Board notes that it has already evaluated the service-
connected right ear hearing loss and fracture of the right 
mandible and determined that evaluation in excess of 
0 percent and 10 percent, respectively, are not warranted.

The appellant's service-connected tinnitus is currently 
evaluated as 10 percent disabling.  The appellant is at the 
maximum evaluation for tinnitus, and thus an evaluation in 
excess of 10 percent is not available under the previous or 
amended criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

The appellant's service-connected bilateral, healed chronic 
otitis media is currently evaluated as noncompensably 
disabling.  The Board finds no evidence of record which 
indicates that his disability warrants a compensable 
evaluation under either the previous or amended criteria.  
During neither the February 1998 and November 1998 
examinations did the VA examiner make a finding of bilateral 
otitis media.  Thus, the evidence establishes that the 
appellant does not have otitis media.  Therefore, with the 
lack of current findings of chronic, suppurative otitis 
media, no more than a noncompensable evaluation is warranted 
under either the previous or amended criteria.  

The appellant is service-connected for tinnitus, currently 
evaluated as 10 percent disabling; fracture of the right 
mandible, currently evaluated as 10 percent disabling; 
bilateral, healed chronic otitis media, currently evaluated 
as noncompensably disabling; and right ear hearing loss, 
currently evaluated as noncompensably disabling. The combined 
evaluation is 20 percent.  Thus, the appellant does not meet 
the requirements set forth in 38 C.F.R. § 4.16(a).  




With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1999).  When a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and he fails to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), the rating board should submit the case to the 
Director of Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  As stated above, the 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Fisher, 
4 Vet. App. at 59-60  and VAOGCPREC 75-91 (1991).

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantial gainful occupation by 
reason of service-connected disabilities.  As noted with 
Kellar v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under § 4.16(b) are based on different factors.  
Nevertheless, in order for the veteran to prevail under 
38 C.F.R. § 4.16(b), the evidence must show that the veteran 
is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's four service-connected 
disabilities, evaluated as 20 percent disabling, cause him to 
be unable to secure and follow a substantially gainful 
occupation.

The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization.  In fact, there are no hospitalizations for 
any service-connected disability have been demonstrated.  The 
Board finds that the entire record, as a whole, does not 
establish that the appellant's is unemployable due to his 
service-connected disabilities.

Accordingly, a TDIU is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin disorder of the 
face, feet, and left hand as secondary to AO exposure; 
temporomandibular joint syndrome; locking of the jaw; 
headaches; a respiratory disorder; a urinary tract infection; 
a cervical spine disorder; a bilateral shoulder disorder; and 
blurred vision, the appeal is denied.

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for a 
fracture of the right mandible is denied.

Entitlement to a TDIU is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the August 1998 rating decision on appeal, the RO granted 
a 10 percent evaluation for fracture of the right mandible, 
effective November 13, 1997.  In the appellant's notice of 
disagreement, his representative stated that the appellant 
disagreed with the effective date of the increased evaluation 
assigned for the fracture of the right mandible.  In a 
November 1998 letter, the RO informed the appellant that it 
was not clear on the appellant's claim for an earlier 
effective date and asked him to explain why he felt an 
earlier effective date was warranted.  The appellant did not 
respond to the RO's letter.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court determined that in a case in which a claimant had 
expressed disagreement in writing with an RO decision and the 
RO failed to issue a statement of case, that the Board should 
remand the issue to the RO for the issuance of a statement of 
the case.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the appellant a 
statement of the case as to the claim for 
an effective date earlier than November 
13, 1997.  The RO should advise the 
appellant of the need to timely file a 
substantive appeal if he so desire 
appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final action warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

